Title: From George Washington to Jonathan Trumbull, Sr., 3 July 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  
                     Sir
                     Head Quarters 3d-30 July 1782
                  
                  I am honored with your Excellency’s Letter of the 21st of June.
                  Captain Johnson, who was the Bearer of it, had permission granted to him to go to the Enemy’s Lines for the purpose of carrying Money to the prisoners.
                  That your Excellency may be fully informed on what footing the Exchange of naval prisoners now stands, I have directed the Commissary of prisoners to report to you, what he has done in that Business—Not having any Agency in the Exchange of naval prisoners, I cannot give the Directions your Excellency requests; and indeed was this not the case, I should be extreamly unwilling to give any Sanction to partial Exchanges, it having been always my Opinion that this Business should be conducted on a more general Scale—the irregular & partial Mode that has been adopted, has been pregnant with Many Evils.I have the Honor to be Sir Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               